DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims xxx are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1 and 13 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2016/0354015 and US 2014/0024904. 
The improvement comprises:
US 2016/0354015 is considered as the closest prior art that teaches a method determining blood glucose concentration based on absolute skin thickness comprising:
obtaining by the Raman system Raman spectrum from a target body location (Fig.4 step 401 and para.58);
 retrieving Raman intensities at a range of wavenumbers between 800 cm−1-1500 cm−1 from the Raman spectrum (Fig.4 step 402 and para.58);
retrieving Raman intensities at the signal wavenumber and the reference wavenumber from the Raman spectrum (Fig.4 step 403 and para.58);
calculating the ratio of the two intensities (Fig.4 step 404 and para.58);
determining the skin thickness (Fig.4 step 406 and para.58) by referring to the predetermined ratio vs. skin thickness calibration curve stored in the Raman system (Fig.4 step 405 and para.58); and 
applying the second prediction model to calculate the blood glucose concentration (Fig.4 step 407 and para.58).

US 2014/0024904 teaches a method comprising:
measuring transmitted light intensity S1 at first wavelength (Fig.9 step S11 and para.74);
measuring transmitted light intensity S2 at second wavelength (Fig.9 step S12 and para.74);
extracting place where S1/S2 is minimum (first measurement site) and place where it is maximum (second measurement site) (Fig.9 step S13 and para.75-76);
generating transmission spectra of first measurement site and second measurement site (Fig.9 step S14 and para.80);
calculating differential transmission spectrum between first measurement site and second measurement site (Fig.9 step S15 and para.81); and 
calculating the concentration of the blood component (glucose) by multivariate analysis or the like based on the calculated differential transmission spectrum dSP (Fig.9 step S16 and para.80).

With regard Claim 1, US 2016/0354015 in view of US 2014/0024904 fails to teach the limitation of "detecting, from the skin of the person, a first photonic signal, a second photonic signal, and a third photonic signal from said first source system, said second source system, and said third source system as a function of time, said first photonic signal comprising a first absorbance-to-first radial distance ratio at least ten percent greater than a second absorbance-to-second radial distance ratio of said second photonic signal, said second absorbance-to- second radial distance ratio of said second photonic signal at least ten percent greater than a third absorbance-to-second radial distance ratio of said third photonic signal." as recited in claim 1.

With regard Claim 13, US 2016/0354015 in view of US 2014/0024904 fails to teach the limitation of "first detector system configured to detect a first photonic signal, a second photonic signal, and a third photonic signal, respectively, from said first source system, said second source system, and said third source system as a function of time, said first photonic signal comprising a first diode configured to emit first photons with a first absorbance-to-first radial distance ratio at least ten percent greater than a second absorbance-to-second radial distance ratio of the second photonic signal from a second diode configured to emit second photons, said second absorbance-to-second radial distance ratio of the second photonic signal at least ten percent greater than a third absorbance-to-second radial distance ratio of the third photonic signal from a third diode." as recited in claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2016/0354015 and US 2014/0024904 are cited because they are put pertinent to the measurement of blood analytes, and in particular the non-invasive measurement of blood glucose concentration based on Raman spectroscopy. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633